Citation Nr: 9935373	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  99-11 343	)	DATE
	)
	)


THE ISSUE

Whether an August 17, 1990, decision of the Board of 
Veterans' Appeals (Board) denying entitlement to service 
connection for a foot disorder should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1970 to 
April 1974.

This matter comes before the Board from a January 1998 motion 
from the appellant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1990 Board 
decision that denied service connection for a foot disorder. 


FINDINGS OF FACT

1. In an August 17, 1990, decision, the Board denied 
entitlement to service connection for a foot disorder, 
finding that the appellant's preexisting plantar warts were 
not aggravated by his military service and any current 
structural foot disorder was not related to his military 
service. 

2.  In his motion for revision or reversal of the Board's 
August 1990 decision, the appellant has not pointed to any 
error of fact or any error in the application of the law in 
the August 1990 decision. 


CONCLUSION OF LAW

The allegations advanced in the appellant's January 1998 
motion for revision or reversal of the Board's August 17, 
1990, decision do not meet the pleading requirements for a 
valid claim of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 17, 1990, decision, the Board denied entitlement 
to service connection for a foot disorder.  The Board 
concluded that the appellant's plantar warts had preexisted 
his period of military service and were not aggravated by 
that service.  The Board also concluded that any structural 
foot disorder shown by the then current medical evidence was 
not related to his military service. 

In May 1997, the appellant filed a motion for reconsideration 
of the Board's August 1990 decision.  He argued that the 
Board had failed to consider certain medical evidence and 
that VA had failed to assist him in developing his claim.  He 
disagreed with the Board's conclusion that he had any 
preexisting foot disorders and argued that the military 
physicians had misdiagnosed and mistreated his condition.  In 
support of his motion, he submitted medical records from Judy 
Richey, M.D., dated in April and May 1997, which he argued 
supported his contention that he did not have plantar warts 
prior to service and that he is entitled to service 
connection for pes planus.  In October 1997, the appellant's 
motion for reconsideration was denied.

In January 1998, the appellant filed a motion for revision of 
the Board's August 1990 decision based on clear and 
unmistakable error.  He argued that the Board had ignored 
evidence favorable to his claim and substituted its own 
medical judgment for that of the military and VA physicians.  
He specifically disagreed with the Board's conclusions that 
there was no increase in symptomatology during service 
concerning his plantar warts and that there was no 
relationship between the in-service and post-service 
diagnoses of pes planus.  

In May 1998, the appellant's motion for reconsideration was 
denied, and he was notified that his statement was being 
construed as a request for revision of the August 1990 Board 
decision on the grounds of CUE.  In June 1999, the Board 
notified the appellant that, despite the May 1998 letter, it 
would not consider his motion for reconsideration as a motion 
for CUE unless he informed VA within 60 days that he wanted 
that statement to be construed as a motion for CUE.  The 
appellant was provided a copy of the final CUE regulations.  
He thereafter replied in August 1999 that he did want 
revision of the Board's August 1990 decision based on clear 
and unmistakable error.  He stated that he was in sound 
condition when he entered service, and he was treated for pes 
planus during service.  He stated that he was not arguing 
that VA had failed in its duty to assist him, nor was he 
disagreeing with how the facts were weighed or evaluated.  He 
stated that a diagnosis of pes planus was clearly rendered 
during service, and he therefore deserved compensation for 
that condition. 

After review of the claims folder, the representative 
submitted a brief in November 1999, which discussed the 
appellant's contentions without adding any further arguments.  


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals).  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In his motion, the appellant discussed his in-service and 
post-service treatment for foot disorders, and he argued that 
the Board had failed to consider or give proper weight to the 
medical evidence before it in 1990.  The appellant 
essentially disagrees with how the Board weighed or evaluated 
the facts.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999).  In addition, the motion did 
not contain any allegations of error of law because the 
appellant did not argue or allege that any statutory or 
regulatory provision extant at the time of the August 1990 
decision was incorrectly applied by the Board.  38 C.F.R. 
§ 20.1403(a) (1999).  

All of the appellant's allegations are too non-specific to 
meet the regulatory pleading requirements for a motion for 
CUE in a prior Board decision.  38 C.F.R. § 20.1404(b) 
(1999).  His arguments consist of disagreement with the 
Board's conclusions that he had plantar warts prior to his 
entry into service, which were then not aggravated by his 
period of military service, and that no structural foot 
disorder shown by the evidence in 1990 was related to his 
military service.  These were not, however, clearly erroneous 
conclusions, in that there was plausible evidence of record 
supporting these conclusions.  Although the appellant 
disagrees with the conclusions the Board made based on the 
evidence of record, such allegations are not CUE.  

The appellant also argues that the Board erroneously denied 
service connection for pes planus although he was treated for 
this condition during his military service.  The Board 
acknowledged the in-service treatment in the August 1990 
decision, but concluded that there was no evidence showing 
that the pes planus for which the appellant was treated more 
than ten years after separation from service was related to 
the pes planus for which he was treated during service.  
Again, this was not a clearly erroneous conclusion, in that 
there was a lack of medical evidence indicating such a 
relationship was plausible.  Such allegations are not CUE.

The Board notes that the appellant submitted medical records 
from Dr. Richey, which he argues supports his contentions.  
However, his claim of CUE in the August 1990 Board decision 
must be evaluated based on the evidence that was of record at 
that time.  See 38 C.F.R. § 20.1403(b) (1999).  Since the 
records from Dr. Richey post-date the 1990 Board decision, 
they cannot be considered in support of his motion.

Because the allegations advanced in the appellant's January 
1998 motion either do not meet the pleading requirements to 
"set forth clearly and specifically the alleged [CUE], or 
errors, of fact or law in the Board decision," or because, 
at best, the allegations in the motion express no more than 
"[a] disagreement with how the facts were weighed or 
evaluated," the January 1998 motion for revision or reversal 
of the Board's August 1990 decision based on CUE must be 
denied.  38 C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).


ORDER

The appellant's motion for revision or reversal of the August 
17, 1990, decision of the Board of Veterans' Appeals denying 
entitlement to service connection for a foot disorder is 
denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


